Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 2017/0224248) in view of Goossen (US 2011/0087306).
As per claims 1 and 26, Zou teaches, a method for providing a device configured to wirelessly communicate energy, data, or commands with an implant device located within a human body, said method comprising the steps (Zou, ¶[0029] “generate an electric near-field to transmit data and/or power to implanted device 120.” Power is the energy. Also 120 is implanted in body and able to communicate data) of: obtaining a first external device configured to wirelessly transfer energy, data, or commands to or from said implant device, (Zou, ¶[0029] “generate an electric near-field to transmit data and/or power to implanted device 120.” And ¶[007] “The at least one processor may be configured with the set of instructions to determine power levels of near-field signals backscattered from the implanted device, the near-field signals backscattered from the implanted device being detected by an ex-vivo antenna array.”  140 is external device in fig.1 and implanted device 120  and the configuration represents proprietary protocol however not explicitly); generating a plurality of first signals from said first external device; characterizing said first signals to determine input limits for said implant device (Zou, fig.2 220 first signal and communication interface fig.7 would set data limits that would be needed to effectively communicate), said input limits being related to a range of signal outputs that have a reduced risk of damage to said implant device or harm to said human ( Zou  ¶[0031] “For example, far-field transmissions attenuate near a rate proportional to the inverse of the range to the second power (i.e., 1/r.sup.2) whereas near-field transmissions attenuate near a rate proportional to the inverse of the range to the sixth power (i.e., 1/r.sup.6). The slower attenuation of far-field transmissions allows far-field signals to propagate over longer distances with relatively little power loss. However, the slow attenuation of far-field transmissions results in poor location/orientation granularity due to the greater distance traveled by a far-field transmission at each power level. Location and orientation determination using near-field transmissions may therefore provide more accurate and precise measurements of sub-millimeter devices than far-field techniques because near-field signals are more sensitive to small variations in distance.” And by the levels being near power levels that the antenna array can pick up this is equivalent to being safe for said human ¶[008] “In accordance with another example embodiment, a computer-implemented method is provided for determining the location and orientation of an implanted device. The method includes determining power levels of near-field signals backscattered from the implanted device, the near-field signals backscattered from the implanted device being detected by an ex-vivo antenna array. “); creating a second external device using said range of signal outputs from said first external device to communicate energy, data, or command signals between said second external device and said implant device wherein said second external device is associated with a second entity wherein said second external device is configured to wirelessly communicate with said implant device (Zou, fig.2 140 first device and 130 second device ¶[0026] “Example subsystems include a camera, illumination subsystem, storage device, communications interface, etc. In embodiments where implanted device 120 is an active device, device 120 may transmit data to location system 130.” And as new 130 devices come in other patients this would represent second devices) wherein said first protocol and second protocol includes hardware and software used to aggregate, store, process, transmit, relay, format, packet, manage, analyze, and display said physiological data ( Zou, fig.7 770 data base stores, display 740, I/O 720 transmits and relay, 710 processor to aggregate, 750 represents packet, and analyzer 762 analysis, 710 would also manage ).

 Zou doesn’t clearly teach, however Goossen teaches, wherein said first external device communicates with said implant device through a first proprietary protocol of a first entity (Goossen, [0039] “In some embodiments, computing device 200 may support "two-hop" protocol communications between implants, in which a first implant sends (or transmits) via an antenna array implant device data to device 200, which is located external to an organism, and device 200 then forwards the implant device data to a second implant in the organism.” Implementing a protocol that would be specific to those devices represents a first proprietary protocol of a first entity). 
At the time of the effective filing date it would have been obvious of one of ordinary skill in the art to modify Zou with Goossen to have a specific protocol. 
The motivation would have been to improve communication. 
As per claim 2, Zou in view of Goossen, the method of claim 1 further comprising the step of using said first external device to calibrate said second external device for use with said implant device (Zou, fig.2 140 first device and 130 second device calibration of the location).
As per claims 3 and 18, Zou in view of Goossen teaches, second device the method of claim 1 wherein said implant device includes at least one of a sensor and an actuator located in the cardiovascular system of a patient (Zou, ¶[002] “examples of implantable devices include a micro sensor or chip that can be implanted into upper layers of the skin to take various types of physiological measurements of a human wearer of the device.” And since it goes inside the body and there are veins this represents cardiovascular system).
As per claim 4, Zou in view of Goossen teaches the method of claim 3 wherein said implant device is located in the pulmonary artery of said patient (Zou, ¶[004] “Methods and systems used to determine location and orientation of endoscopic capsules and other centimeter-sized implanted devices may not be suitable for use with sub-millimeter-sized implanted devices. Sub-millimeter devices may, for example, be implanted closer to the surface of the subject's body (e.g., subdermal implants) than centimeter-sized devices.” The body would include these areas).
As per claims 5 and 19, Zou in view of Goossen teaches, the method of claim 3 wherein said implant device is configured to sense pressure (Goossen, ¶[0026] “a heartbeat monitor type of sensor may be used” this reading would require to sense pressure).
As per claim 6, Zou in view of Goossen teaches,  the method of claim 1 wherein said implant device comprises an LC resonant tank (Zou, ¶[0025] “a defibrillator, a glucose monitor” an LC resonant tank this devices would need a resonant tank).
As per claim 7, Zou in view of Goossen teaches, the method of claim 1 wherein said implant device is surgically implanted within said patient via a minimally invasive surgical procedure (Goossen, fig.1 136 therapy delivered via this).
As per claim 8, Zou in view of Goossen teaches, the method of claim 1 wherein said implant device includes a glass housing having nitinol anchors (Goossen, ¶[0017] “implant device 100 may comprise a housing 110 in which a microchip controller 120” some made out of glass ).
As per claims 9 and 20, Zou in view of Goossen teaches, the method of claim 1 wherein said implant device is configured to wirelessly receive or transmit digital signals or analog signals ( ¶[0080] “emodulators Analog-to-Digital (A/D) converters, and/or Digital-to-Analog (D/A) converters” ).
As per claims 10 and 21, Zou in view of Goossen teaches, the method of claim 1 wherein said implant device is configured to provide a ring back signal having a frequency that corresponds to the measured value (Goossen, ¶[0037] “By way of example, and not limitation, communication media may include wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, radio frequency (RF), infrared (IR), and other wireless media.”).
As per claims 11 and 22, Zou in view of Goossen teaches, the method of claim 1 wherein said implant device is selected from one of: an electronic device, an optical device, a mechanical device, an ultrasonic device, a drug eluting device, a neurostimulation device, a cardiac pacing device, an electrocardiogram device, a vessel diameter measurement device, and a fibrillation monitor (Zou, ¶[0059] optical).
As per claim, 12, Zou in view of Goossen teaches, the method of claim 1, wherein said implant device is not implanted in a human ( Zou, ¶[0025] “an animal subject”).
As per claim 13, Zou a method for providing a clinician with physiological data obtained from a plurality of patients in remote locations, said method comprising: providing patients with a first implant device that is operable to communicate physiological data wirelessly to a first external device (Zou,  ¶[002] “ the skin to take various types of physiological measurements of a human wearer of the device.” And fig.7 ); identifying patients having a second implant device that wirelessly communicates physiological data to a second external device, where said second implant device is not operable to wirelessly communicate with said first external device; creating a third external device that is operable to wirelessly communicate with said second implant device (Zou, fig.7 different patients would create multiple devices and systems, and if something is broken or out of range then another device comes into range).
Zou doesn’t clearly teach, however Goossen teaches, each of the first implant devices and the first external devices communicate via a first protocol and via a second protocol (Goossen, [0039] “In some embodiments, computing device 200 may support "two-hop" protocol communications between implants, in which a first implant sends (or transmits) via an antenna array implant device data to device 200, which is located external to an organism, and device 200 then forwards the implant device data to a second implant in the organism.” Implementing a protocol that would be specific to those devices represents a first proprietary protocol of a first entity. The other patients and other systems represent second protocol). 
At the time of the effective filing date it would have been obvious of one of ordinary skill in the art to modify Zou with Goossen to have a specific protocol. 
The motivation would have been to improve communication. 

As per claim 14, Zou in view of Goossen teaches, the method of claim 13 wherein said first external device and said third external device are configured to communicate via the first protocol (Goossen, [0039] multiple units and multiple humans or multiple sensors would represent then communicating in different protocols).

As per claims 15 and 26, Zou in view of Goossen teaches, the method of claim 13 wherein said first protocol and second protocol includes hardware and software used to aggregate, store, process, transmit, relay, format, packet, manage, analyze, and display said physiological data ( Zou, fig.7 770 data base stores, display 740, I/O 720 transmits and relay, 710 processor to aggregate, 750 represents packet, and analyzer 762 analysis, 710 would also manage ).

As per claim 16, Zou in view of Goossen teaches the method of claim 13 further comprising the step of using said third external devices in place of said second external devices for patients that have said second implant device (Zou, fig.7 as devices break or go out of range different devices come in 2nd and third and so on).
As per claim 17, Zou in view of Goossen teaches, the method of claim 13 further comprising the step of calibrating said third external device by using said second external device to take reference measurements of said second implant device; taking initial measurements from said second implant device by the third external device; comparing said reference measurements of said second implant device with said initial measurements taken of said second implant device by said third external device; and calibrating the third external device (Zou, fig.7 and fig.1 multiple patients have different devices and able to communicate if in range).
As per claim 27, Zou in view of Goossen teaches, the system of claim 26, wherein said replacement reader device is configured to interoperate with a backend data management system associated with said original reader device and implant device implanted within a human body (Zou, fig.7 database 770 represents interoperate with backend data associated with the original reader and the device in fig.1 implemented in human body).
Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/